Filed 12/15/20 Childress v. Barnes CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 ARMALINE CHILDRESS,
             Plaintiff,
                                                           A159217
 v.
 TURELL BARNES,                                            (Alameda County
                                                           Super. Ct. No. RG10552492)
             Defendant,
 LATONYA R. FINLEY,
       Third Party Claimant
 and Appellant.


                                       MEMORANDUM OPINION1
         According to appellant’s notice of appeal she is appealing from an order
denying a “Motion for Disbursement of Funds.” The best we are able to make
out from appellant’s two-page opening brief (no respondent’s brief was filed)
is that a property was sold and appellant claimed entitlement to some or all
of the proceeds.
         Appellant’s brief has three headings. The first, “Questions Presented,”
precedes six generic questions, all of which pertain to conduct by a referee.
For example, “Can a court appointed referee go beyond the scope of his


       This appeal is appropriately resolved by memorandum opinion in
         1

accordance with California Standards of Judicial Administration, section 8.1.

                                                               1
fiduciary duties without court approval?” “Is a referee entitled to fees that
exceeds [sic] the statutory laws?” (Boldface & capitalization omitted.) The
second heading, “Introduction,” is followed by four paragraphs of assertions
ranging from an accusation that one “Eugene [Schneider] impaired the
interest[ed] party’s ability to challenge or object [to] any court filing that was
beneficial to the interest[ed] parties in whole,” to an assertion that
“[w]henever a law deprives the owner of the beneficial use and free
enjoyment of his/her property . . . without legal process or compensation, it
deprives him/her of his/her property within the meaning of the constitution.”
(Boldface & capitalization omitted.) The third heading, “Statement of
Issues,” precedes a single paragraph of disparate assertions, including that
the “court acted in excess of jurisdiction,” the court failed to dismiss the
action “for not being brought to trial within five years after commencement,”
the “real property was sold in the name of the referee (Phillip Campbell) and
not the name of the owner(s) of record,” and the “judgment or order obtained,
contained fraud, conspiracy and/or misrepresentation in the petition or
account or in the judgment as to the material fact, Probate Code, § 240.”
(Boldface & capitalization omitted.)
      The opening brief does not identify or describe the order being
appealed. The order is, however, attached to appellant’s notice of appeal.
But other than stating “Third Party Claimant LaTonya Finley’s Motion for
Disbursement of Funds is DENIED,” the order says nothing about the
substance of the motion or the reasons for the court’s ruling.
      The opening brief also does not describe or provide record citations to
the relevant court filings and documents pertaining to the challenged order.
Nor does it provide any cogent analysis, supported by relevant authorities, as
to why the challenged order is incorrect.


                                        2
      In short, the opening brief is a cursory and disjointed amalgam of some
apparent historical facts and assorted issues—as perceived by appellant—but
does not provide us with any assistance in understanding the genesis of the
ruling to which appellant takes exception or assessing whether that ruling
was erroneous or an abuse of discretion.
      As such, the opening brief violates a number of the California Rules of
Court, including the failure to: (1) state the nature of the action, the relief
sought in the trial court, and to summarize the significant facts, but limited
to matters in the record; (2) support references to the record with a citation to
the volume and page number in the record where the matter appears; and (3)
present legal analysis and relevant supporting authority for each point
asserted, with appropriate citations to the record on appeal. (Cal. Rules of
Court, rule 8.204(a)(1)(B), (C), (2)(A), (C)).
      It is an appellant’s burden to show that a trial court’s ruling is incorrect
“by presenting legal authority on each point made and factual analysis,
supported by appropriate citations to the material facts in the record;
otherwise, the argument may be deemed forfeited.” (Keyes v. Bowen (2010)
189 Cal. App. 4th 647, 655.) “ ‘ “An appellate court cannot assume the task of
discovering the error in a ruling and it is the duty of counsel by argument
and the citation of authority to show the reasons why the rulings complained
of are erroneous. Contentions supported neither by argument nor by citation
of authority are deemed to be without foundation and to have been
abandoned.” ’ ” (In re Phoenix (2009) 47 Cal. 4th 835, 845.) “This rule is
‘designed to lighten the labors of the appellate tribunals by requiring the
litigants to present their cause systematically and so arranged that those
upon whom the duty devolves of ascertaining the rule of law to apply may be




                                          3
advised, as they read, of the exact question under consideration, instead of
being compelled to extricate it from the mass.’ ” (Keyes v. Bowen, at p. 656.)
      We appreciate that appellant appears before us in propria persona.
But her unrepresented status does not excuse the deficiencies in her brief.
(Burnete v. La Casa Dana Apartments (2007) 148 Cal. App. 4th 1262, 1267
[“ ‘ “[T]he in propria persona litigant is held to the same restrictive rules of
procedure as an attorney” ’ ”].) Those representing themselves are afforded
no additional leniency or immunity from the rules of appellate procedure
simply because of their self-represented status. (See Rappleyea v. Campbell
(1994) 8 Cal. 4th 975, 984–985; see also Nwosu v. Uba (2004) 122 Cal. App. 4th
1229, 1246–1247.)
      It is a “well-established rule of appellate review that a judgment or
order is presumed correct and the appellant has the burden of demonstrating
prejudicial error.” (Hotels Nevada, LLC v. L.A. Pacific Center, Inc. (2012) 203
Cal. App. 4th 336, 348; accord Osgood v. Landon (2005) 127 Cal. App. 4th 425,
435 [“It is the appellant’s affirmative duty to show error by an adequate
record”].) Thus, we must presume the probate court’s ruling is correct, as
appellant has not demonstrated otherwise given the profound shortcomings
in her opening brief we have discussed above.
                                 DISPOSITION
      The December 6, 2019 order of the probate court is AFFIRMED.




                                         4
                                   _________________________
                                   Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Margulies, J.




A159217, Childress v. Barnes

                               5